Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

This application is in condition for allowance except for the following formal matters: 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the abstract exceeds 150 words.
Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:



The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
 	Such claim limitation(s) is/are:	
Each of the M antenna modules configured to perform, centralized processing unit configured to detect” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
The “M” of “M antennas” and “K” of “K communications devices” in claim 1 should be defined.
The preamble of claim 1 recites “a plurality of communications devices” should be “a plurality of K communications devices”. Examiner believes the plurality of 
Claim 1 further recites “receiving... by each of a plurality of K communications devices” should be “receiving... by each of the plurality of K communications devices” in view of the amendment of the preamble.
	Claim 1 further recites “wherein each of the antenna modules are connected to a corresponding one of the plurality of antennas” should be “wherein each of the antenna modules are connected to a corresponding one of the plurality of M antennas”.
Claim 1 further recites “estimating for each of the K detected reference signals received from the K communications devices” should be “estimating for each of the K received reference signals from the plurality of K communications devices”. The reference signals are received from the K communications devices, not detected. Correction required.
Claim 1 further recites “....through which the received signals have passed” should be “....through which the received reference signals have passed”.
Claim 1 further recites “...for performing zero forcing equalisation of the received signals” should be “...for performing zero forcing equalisation of the received reference signals”.
Claim 1 further recites“...each of the M antenna modules to a central processing unit” should be“...each of the M antennas 
Claim 1 further recites “detecting...the received signals” should be “detecting...the received reference signals”.
Claim 1 further recites in the detecting step “each of the M antenna modules” should be“...each of the antennas modules”. The M should be received. 
Claim 1 further recites in the transmitting step “each of the M antenna modules” should be“...each of the M antennas 

Claim 3 recites “wherein the transmitting the KxK partial matrix from each of the M antenna modules to the central processing unit via the communications interface comprises: combining the KxK partial matrices from each of the M antenna modules to form the MxK equalisation matrix” should be “wherein the transmitting the KxK partial matrix from each of the M antennas to the central processing unit via the communications interface comprises: combining the KxK partial matrices from each of the M antennas to form the MxK equalisation matrix”. The M antennas transmit rather than antenna modules. 

Claim 4 recites “...each of the M antenna modules” should be“...each of the antennas modules”. The M should be received. 

Claim 7 recites“...each of the M antenna modules...” should be“...each of the antennas modules...” the M should be removed from antenna modules.

Claims 2, 5-6, 8 are also objected to as being dependent upon an objected base claim.

M” of “M antennas” and “K” of “K communications devices” in claim 9 should be defined.
Claim 9 further recites “... a plurality of M antenna modules are connected to a corresponding one of the plurality of antennas” should be “a plurality of antenna M modules are connected to a corresponding one of the plurality of M antennas”.
Examiner believes the plurality of antennas are the same plurality of M antennas that detect radio signals.
Claim 9 further recites “estimating for each of K reference signals detected by one of the plurality of M antennas connected to the antenna module transmitted from the K communications devices” should be “estimating for each of K reference signals detected by one of the plurality of M antennas connected to the plurality of M antenna modules transmitted from the plurality of K communications devices”.
Claim 9 further recites “....through which the received signals have passed” should be “....through which the detected radio signals have passed”. The first limitation of claim 9 recites “...detecting radio signals” not received signals.
Claim 9 further recites “...for performing zero forcing equalisation of the received signals” should be “...for performing zero forcing equalisation of the detected radio signals”.
Claim 9 further recites “wherein the central processing unit is configured to detect the data from the detected radio signals” should be “wherein the central processing unit is configured to detect the uplink data from the detected radio signals”.
Claim 9 further recites “wherein each of the antenna modules...” should be “wherein each of the M antennas modules...” 
.
Appropriate correction is required.
Allowable Subject Matter
Claims 1, 3,4,7,9 would be allowable if rewritten or amended to overcome the objection, set forth in this Office action.
Claims 2, 5-6, 8, 10 would be allowable if rewritten to overcome the objection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Prior art reference Gudovskiy (et al. US 2018/0167237) discloses data detection in MIMO system and tracking reference signals, wherein MIMO system includes antenna arrays for receiving reference signals, channel estimator for calculating channel estimation matrix from the received reference signals. Prior art reference failed to teach or disclose generating for each of the K samples of the radio channel a KxK partial matrix forming a part of a signal processing matrix for performing zero forcing equalization of the received signals and transmitting via a communications interface the KxK partial matrix from each of the M antenna modules to a central processing unit; and detecting by the central processing unit the data from the received radio signals using a MxK equalization matrix formed by combining the KxK partial matrices from each of the M antenna modules, wherein the transmitting the KxK partial matrix from each of the M antenna modules to the central processing unit via the communications interface 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/RAHEL GUARINO/Primary Examiner, Art Unit 2631